 Case 5:20-cv-00768-TJH-PVC Document 124 Filed 06/19/20 Page 1 of 7 Page ID #:2318



 1

 2

 3

 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12    KELVIN HERNANDEZ ROMAN, et al.,                   ED CV 20-00768 TJH (PVCx)
13                        Petitioners-Plaintiffs,
14          v.                                                      Order
15    CHAD F. WOLF, et al.,
16                        Defendants-Respondents.
17

18

19         The Court has reviewed the jointly proposed process for individualized bail
20   determinations for class members.
21         The Court defined the provisionally certified the class in this case to include all
22   people who:
23         1.      Are currently detained in civil immigration detention at the Adelanto
24                 Immigration and Customs Enforcement Processing Center [“Adelanto”];
25         2.      Were detained in civil immigration detention at Adelanto at any time
26                 between March 23, 2020, and the final disposition of this case but have
27                 been transferred ... to another immigration detention facility, regardless
28                 of whether the other detention facility is within the Central District of

                                                                         Order – Page 1 of 7
 Case 5:20-cv-00768-TJH-PVC Document 124 Filed 06/19/20 Page 2 of 7 Page ID #:2319



 1                California; or
 2         3.     Were detained in civil immigration detention at Adelanto at any time
 3                between March 23, 2020, and the final disposition of this case but have
 4                been released pursuant to a temporary restraining order, a preliminary
 5                injunction, or other temporary release order issued by this Court.
 6         On June 17, 2020, the Court determined that this was an extraordinary case in
 7   that it involves special circumstances and that Petitioners-Plaintiffs have a high
 8   probability of success on the merits. Consequently, the Court, further, determined that
 9   class-wide bail is appropriate, and that it would make individualized bail determinations
10   for each class member.
11         After considering the parties’ jointly proposed process for individualized bail
12   determinations for each class member, the Court shall implement the following process:
13

14   Class Member Information
15   1.    Respondents shall provide Petitioners’ counsel with the following information for
16         class members in a spreadsheet or comparable searchable format [hereinafter
17         “spreadsheet information”]:
18                –     A Number;
19                –     Name;
20                –     Age;
21                –     Sex;
22                –     Dorm;
23                –     Medical risk factor for individuals who have been identified by the
24                      Government as a member of one or both of the subclasses certified
25                      in Fraihat v. United States Immigration and Customs Enforcement,
26                      et al., ED CV 19-01546 JGB (SHKx) [“Fraihat”];
27                –     Criminal convictions and sentences, if any;
28                –     Immigration status and immigration court procedural history; and

                                                                         Order – Page 2 of 7
 Case 5:20-cv-00768-TJH-PVC Document 124 Filed 06/19/20 Page 3 of 7 Page ID #:2320



 1               –      Amount of immigration bail, if bail has been granted.
 2   2.    When Respondents provide spreadsheet information to Petitioners’ counsel,
 3         Respondents shall, also, file a copy under seal, and email the spreadsheet
 4         information in a searchable format to TJH Chambers@cacd.uscourts.gov.
 5

 6   Production of Class Member Information
 7   3.    By June 24, 2020, Respondents shall provide spreadsheet information for 100
 8         class members who have been identified by the Government as members of one
 9         or both of the subclasses certified in Fraihat.
10   4.    By June 29, 2020, Respondents shall provide spreadsheet information for the
11         remaining class members who have been identified by the Government as
12         members of one or both of the subclasses certified in Fraihat.
13   5.    Starting July 6, 2020, and on every Monday thereafter, until otherwise ordered
14         by the Court, Respondents shall provide to Petitioners’ counsel and the Court
15         spreadsheet information for another 100 class members. Respondents shall use
16         their best efforts to provide spreadsheet information, first, for class members who
17         have been granted immigration bond, whether by the Bureau of Immigration and
18         Customs Enforcement or an immigration judge; second, for class members who
19         do not have a history of criminal convictions; and, third, for class members over
20         the age of 55.
21

22   Form A
23   6.    The Court approves Form A attached to the parties’ Joint Status Report, subject
24         to the addition of a question asking for the means of transportation each class
25         member will use to travel to the location the class member will live if the class
26         member is granted bail.
27   7.    Respondents shall provide class members with Form A, as modified per
28         paragraph 6, and collect them from class members on a weekly basis and provide

                                                                         Order – Page 3 of 7
 Case 5:20-cv-00768-TJH-PVC Document 124 Filed 06/19/20 Page 4 of 7 Page ID #:2321



 1         them to class counsel within 48 hours thereafter.
 2   8.    Form A shall be made available to class members in English, Spanish, and all
 3         additional languages that Petitioners’ counsel and Respondents deem appropriate
 4         after consulting with each other.
 5

 6   Notice to Class Members
 7   9.    Respondents shall post in a conspicuous location in every housing unit at
 8         Adelanto notices, on paper no smaller than 8½” x 11", advising class members
 9         that they should complete Form A, where Form A can be obtained, where Form
10         A must be returned, and the day of the week that Form A will be collected for
11         delivery to Petitioners’ counsel. Respondents shall, also, post next to each notice
12         a copy of Form A. The posted notices and Form A shall be written in English,
13         Spanish, and all additional languages that Petitioners’ counsel and Respondents
14         deem appropriate after consulting with each other.
15

16   Weekly Updates
17   10.   Respondents shall provide Petitioners’ counsel with weekly updates as to the
18         release of detainees from Adelanto and shall specify the reason for each release
19         (e.g., for deportation, transfer to another facility, release on supervision, etc.).
20

21   Bail Applications
22   11.   The bail application for each class member shall be filed as a “joint stipulation”
23         following the general format set forth in Local Rules 37-2.1 and 37-2.2 for
24         discovery stipulations, but subject to the specific rules set forth in this order.
25         The position papers of both Petitioners’ counsel and Respondents, along with any
26         relevant declarations and exhibits, shall be compiled into a single document for
27         each class member as follows:
28         A.     Each bail application shall be for a single class member, and shall be filed

                                                                          Order – Page 4 of 7
 Case 5:20-cv-00768-TJH-PVC Document 124 Filed 06/19/20 Page 5 of 7 Page ID #:2322



 1               as a separate docket number.
 2         B.    Petitioners’ counsel shall transmit to Respondents, via email, their briefs
 3               in support of up to 15 bail applications per business day, along with all of
 4               their declarations and exhibits to be offered in support of each respective
 5               bail application.
 6         C.    After Petitioners’ counsel has transmitted their portion of each bail
 7               application, the parties shall meet and confer to endeaver to reach an
 8               agreement as to whether the class member should be granted bail and, if
 9               so, the conditions of release.      If an agreement is reached, the bail
10               application shall be captioned as an Unopposed Bail Application and filed
11               with the Court.
12         D.    If an agreement is not reached, Respondents shall have up to 5 business
13               days, from the receipt of each bail application, to transmit back to
14               Petitioners’ counsel, via email, their position brief, along with all of their
15               declarations and exhibits, for each bail application.
16         E.    Petitioners’ counsel shall, then, draft a reply brief, if any, in response to
17               each of Respondents’ position briefs within 2 business days of receiving
18               each of Respondents’ briefs.
19         F.    Each bail application shall be filed within 2 business days of Petitioners’
20               counsel’s receipt of Respondents’ position brief.
21         G.    Petitioners’ counsel’s opening briefs and Respondents’ briefs shall not
22               exceed 5 pages. Petitioners’ counsel’s reply briefs shall not exceed 2
23               pages. The Court will grant exceptions to these page limits only for
24               extraordinary circumstances.
25         H.    If the Court determines that additional briefing is necessary, it will issue
26               an order requesting such briefing.
27   12.   Each bail application shall provide the class member’s name, A number, release
28         plan, any medical conditions that place the class member at heightened risk of

                                                                          Order – Page 5 of 7
 Case 5:20-cv-00768-TJH-PVC Document 124 Filed 06/19/20 Page 6 of 7 Page ID #:2323



 1            COVID-19, criminal history, immigration status, immigration court procedural
 2            status, dangerousness, flight risk, and any other information or documents
 3            Petitioners’ counsel or Respondents deem appropriate for the Court’s
 4            consideration.
 5   13.      Petitioners’ counsel may file up to 15 bail applications per business day. Each
 6            day’s bail applications shall be filed no later than 12:00 Noon.
 7   14.      By 1:00 p.m. of each business day that Petitioners’ counsel files one or more bail
 8            applications, including unopposed bail applications, they shall, also, file a
 9            columnar chart summarizing the bail applications filed that day with a copy of the
10            chart,              in         Word        or       WordPerfect                   format,             emailed               to
11            TJH_Chambers@cacd.uscourts.gov. The summary chart may be as large as 11"
12            x 14", may use a landscape orientation, and shall use the following format:
13

14
           Petitioner-Plaintiff        Age    Medical Risk    Criminal          Immigration Status   Amount of       Transportation and
                                       and    Factors         Convictions and   and Immigration      Immigration     Release Plan
15
                                       Sex                    Sentences         Court Procedural     Bail Granted
                                                                                Status
16
      Class Member’s Name
17    A Number
      Docket # of Bail
18    Application

19    Class Member’s Name
      A Number
20    Docket # of Bail
      Application
21

22   15.      Petitioners’ counsel shall file bail applications under seal, without further order
23            of the Court, if they or Respondents have good cause to protect personal
24            identifying information, medical information, or private addresses.
25   16.      For each bail application, Petitioners’ counsel shall have the burden to establish,
26            by a preponderance of the evidence, that the class member will not be a flight
27            risk, will not be a danger to public safety, has a stable location to reside while
28            released, and will have transportation available to that stable location. Further,

                                                                                                          Order – Page 6 of 7
 Case 5:20-cv-00768-TJH-PVC Document 124 Filed 06/19/20 Page 7 of 7 Page ID #:2324



 1         the Court will consider the risks to the class member by remaining confined at
 2         Adelanto in light of the COVID-19 pandemic.
 3   17.   If Respondents intend to request the imposition of money bail for any class
 4         member, Respondents shall meet and confer with Petitioners’ counsel, before the
 5         filing of the respective bail application, to discuss whether such a request may be
 6         appropriate and how it may be made.
 7   18.   If the Court grants a bail application and orders the release of a class member,
 8         Respondents shall have 48 hours – or 72 hours if the release order is issued on
 9         a Friday – to release the class member or to inform the Court of any additional
10         factors that might prevent the release of the class member during that period.
11   19.   If Petitioner’s counsel or Respondents, or all of them, cannot implement the
12         process set forth in this order, they shall meet and confer in good faith in an
13         effort to propose appropriate revisions for the Court’s consideration.
14

15   IT IS SO ORDERED.
16

17   Date: June 19, 2020
18                                              __________________________________
19                                                     Terry J. Hatter, Jr.
20
                                                Senior United States District Judge

21

22

23

24

25

26

27

28


                                                                         Order – Page 7 of 7
